Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,6-7, 10, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2006/0234787 A1, hereinafter LEE) in view of OZAKI et al. (US 2010/0289341, hereinafter OZAKI).
As per claims 1 and 12, LEE discloses a wireless charging system, comprising: 

OZAKI discloses a wireless charger enclosure comprising a platform within the hollow enclosure such that at least one wireless device positioned on the platform absorbs an electromagnetic field within the hollow enclosure (See Figs.23A-B, disclose a hollow enclosure comprising plurality of trays upon which devices that need charging are placed and a charging antenna is used to provide wireless energy to the plurality of devices).
LEE and OZAKI are analogous art since they both deal with wireless charging.


As per claims 2 and 13, LEE and OZAKI disclose the wireless charging system of claims 1 and 13 as discussed above, further comprising an openable lid that, when closed, terminates the hollow electromagnetic waveguide (See LEE, Fig.4, Item#206 and Par.25, disclose a cover that is secured over the housing and made of suitable material such as aluminum to impede ingress or egress of electromagnetic wave signals).

As per claim 3, LEE and OZAKI disclose the wireless charging system of claim 2, the lid comprising a material that is absorptive at a frequency of the electromagnetic field (See LEE, Par.25 discloses the enclosure is sealed such that wireless energy is freely transmitted between circuit boards and the lid is made of suitable material such as aluminum that impede the ingress or egress of electromagnetic wave signals).

As per claim 14, LEE and OZAKI disclose the WPT method of claim 13, further comprising: opening the lid prior to said positioning; and closing the lid after said positioning (See LEE, Par.25 and Fig.4, Item#206, a cover 206 is typically secured over the housing 202 to enclose the circuit boards 204 therein, also see OZAKI, Fig.23A, discloses a door which is opened to position the items inside the charger afterwards it is closed).


As per claim 4, LEE and OZAKI disclose the wireless charging system of claim 2 as discussed above, further comprising: 
a base joined to a first end of the hollow electromagnetic waveguide and having an electrically conductive coating facing inside the hollow electromagnetic waveguide (See LEE, Fig.4, Item#202 discloses a system comprising a housing, the housing includes a bottom base, also see Par.25, discloses the base and the cover can be made on materials such as aluminum which is a conductive material); and 
a transmitting antenna positioned within the hollow electromagnetic waveguide and near the base such that the transmitting antenna, when electrically driven, emits the electromagnetic field into the hollow electromagnetic waveguide (See LEE, discloses each item includes an RF antenna which facilitates the transmission/reception of wireless energy between items 210, As per claim 1 above LEE as modified by OZAKI discloses a hollow waveguide with an added RF antenna such as that disclosed in Fig.10 and embedded in the charging container disclosed in Fig.3A for the benefit of charging devices housed inside the container from external power source instead of only transferring wireless energy from one device to another).

As per claims 6 and 17, LEE and OZAKI disclose the wireless charging system of claims 4 and 16 as discussed above, the platform being further configured to position the at least one 

As per claim 7, LEE and OZAKI disclose the wireless charging system of claim 4 as discussed above, further comprising a driver configured to electrically drive the transmitting antenna (See OZAKI, Fig.10, Item#100, discloses an antenna comprising an oscillator 212 as a driver).

As per claim 10, LEE and OZAKI disclose the wireless charging system of claim 1 as discussed above, the hollow electromagnetic waveguide having either a square cross section or a rectangular cross section (See LEE, Fig.4, discloses the hollow electromagnetic waveguide having either a square cross).

As per claims 15 and 20, LEE and OZAKI disclose the WPT method of claim 12, further comprising wirelessly communicating, prior to said exciting the transverse mode, with each wireless device, of the one or more wireless devices, to determine an identity of said each wireless device (See OZAKI, Par.159, discloses communication between the charger and the charge receiving device to identify the charge receiving device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LEE with that of OZAKI by identifying the receiving wireless device before activating charging for the benefit enhancing charging efficiency by calibrating the 

As per claim 18, LEE and OZAKI disclose the WPT method of claim 16 as discussed above, where said electrically driving the antenna includes feeding an oscillatory drive signal from a power amplifier to the antenna (See OZAKI, Fig.10, Item#210, discloses a power amplifier fed by oscillator 212).

As per claim 19, LEE and OZAKI disclose the WPT method of claim 18 as discussed above, however LEE and OZAKI do not disclose further comprising: monitoring a standing-wave ratio of the oscillatory drive signal; and disabling the power amplifier when the standing-wave ratio exceeds a threshold. However OZAKI discloses an impedance matching circuit (See Fig.10, Item#206) and It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention such that charging is disabled when impedance mismatch exceeds a certain value for the benefit of ensuring the charging efficiency exceeds a certain value.



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over TUTTLE et al. (US 6,220,516, hereinafter TUTTLE) in view of OZAKI et al. (US 2010/0289341, hereinafter OZAKI).
As per claim 11, TUTTLE discloses a hermetically sealed wireless device (See Col.7, lines 51-55, discloses a hermetically sealed transceiver for an RFID device), comprising:
an operational circuit having an operational antenna for transmitting and receiving a wireless signal at an operational frequency (See Col.3, lines 1-9, disclose a transmitter and receiver re operated in a spread spectrum mode and in the frequency range of 200 Mhz to 10 GHz, with the range of 800 MHz to 8 GHz being the range of most importance), a chargeable energy storage device for powering the operational circuit (See Col.3, lines 45-54, disclose a chargeable capacitor and a charging RF coil); 
at least one whisker antenna for converting an electromagnetic field into an alternating current, a frequency of the charging electromagnetic wave being less than the operational frequency (See Col.8, lines 61-63, disclose a plurality of antenna lines 70, 72, 74 and 76 form two dipole antennas connected to opposite corners of IC 64 in a generally X-shaped configuration “whisker antenna” and extend as shown from IC 64 to the four corners of the package, the charging frequency is different than the communication frequency for the benefit of avoiding interference). However, TUTTLE does not disclose a chargeable battery for powering the operational circuit or a charging circuit having at least one rectifier for rectifying the alternating current into a direct current for charging the chargeable battery.
OZAKI discloses a wireless device, comprising: 
a chargeable battery for powering the operational circuit (See Fig.11, Item#350, discloses a device which receives charging power, the power is used to charge the battery of the device as 
TUTTLE and OZAKI are analogous art since they both deal with wireless devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by TUTTLE with that of OZAKI by replacing the RFID capacitor with a battery and rectifier for the benefit of increasing the life of the RFID device.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE in view of OZAKI and in further view of LEE et al. (US 2016/0241077 A1, hereinafter SAMSUNG).
As per claim 8, LEE and OZAKI disclose the wireless charging system of claim 4 as discussed above, however LEE and OZAKI do not disclose wherein the electrically conductive coating of the base is grounded to form a counterpoise for the transmitting antenna.
SAMSUNG discloses a wireless charging apparatus for portable electronic devices comprising a sealed housing wherein the electrically conductive coating of the base is grounded to form a counterpoise for the transmitting antenna (See Par.36, discloses “may be formed to be electrically grounded, by the body 110, the bottom plate 120, and the cover 130 while charging”).
LEE, OZAKI and SAMSUNG are analogous art since they all deal with wireless charging.
.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE in view of OZAKI and in further view of HENRY et al. (US 2016/0064794, hereinafter HENRY).
As per claim 9, LEE and OZAKI disclose the wireless charging system of claim 1, however LEE and OZAKI do not disclose further comprising a sense antenna located inside the hollow electromagnetic waveguide.
HENRY discloses a waveguide system for power transmission further comprising a sense antenna located inside the hollow electromagnetic waveguide (See Par.28, discloses guided waves with radio transmission to propagate electrical power, also see Par.79, discloses “Repeater device 806 can include sensors, or be in communication with sensors that indicate conditions that can affect the transmission. Based on the feedback received from the sensors, the repeater device 806 can make the determination about whether to keep the transmission along the same wire, or transfer the transmission to the other wire.”).

LEE, OZAKI and HENRY are analogous art since they all deal with wireless power transmission.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention o modify the invention disclosed by LEE and OZAKI with that of HENRY by adding a sense antenna located inside the hollow electromagnetic waveguide for the benefit of switching to a second line or adjusting the output according to feedback from the sensor.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHMED H OMAR/            Examiner, Art Unit 2859         

/EDWARD TSO/            Primary Examiner, Art Unit 2859